EXHBIT 10.4

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Vesting December 31, 2015

You have been granted the following Option to purchase Common Stock of FINANCIAL
ENGINES, INC. (the “Company”) under the Company’s Amended and Restated 2009
Stock Incentive Plan (the “Plan”):

 

Name of Optionee:    %%FIRST  NAME%-% %%LAST  NAME%-% Total Number of Option
Shares Granted:    %%TOTAL  SHARES  GRANTED,’999,999,999’%-% Type of Option:   
%%OPTION  TYPE  LONG%-% Exercise Price Per Share:   
%%OPTION  PRICE,’$999,999,999.99’%-% Grant Date:    %%OPTION  DATE%-% Vesting
Commencement Date:    %%VEST  BASE  DATE%-% Vesting Schedule:    This Option
becomes exercisable with respect to 100% of the Shares subject to this Option on
December 31, 2015, subject to your continuous Service as an Employee or a
Consultant through, and including, December 31, 2015. Partial accelerated
vesting may apply in some circumstances. Expiration Date:   
%%EXPIRE  DATE  PERIOD1%-%. This Option expires earlier if your Service
terminates earlier, as described in the Stock Option Agreement.

By your acceptance of this Stock Option Grant, you agree that this Option is
granted under and governed by the terms and conditions of the Plan and the Stock
Option Agreement (the “Agreement”), which are attached to and made a part of
this document.

By accepting this Stock Option Grant you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

FINANCIAL ENGINES, INC. LOGO [g542629ex104.jpg] By:  

RAYMOND J. SIMS

Title:  

E.V.P. and Chief Financial Officer

 

 

FINANCIAL ENGINES, INC.

2013 FORM OF STOCK OPTION AGREEMENT – VESTING DECEMBER 31, 2015

-1-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

STOCK OPTION GRANT AGREEMENT

Vesting December 31, 2015

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a non-qualified option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be a non-qualified option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional Shares after your Service as an
Employee or a Consultant has terminated for any reason. Notwithstanding the
foregoing, if your Service as an Employee or a Consultant terminates as a result
of (i) death, (ii) Total and Permanent Disability, or (iii) an Involuntary
Termination (as defined below) at any time within twelve (12) months after a
Change in Control, then the vesting of the Option shall accelerate with respect
to that number of Shares for which the Option would have vested during the
twelve (12) months following the termination of Service in the event of (i) or
(ii), or following the consummation of the Change in Control in the event of
(iii). Term    This Option expires in any event at the close of business at
Company headquarters on the day before the 10th anniversary of the Grant Date,
as shown on the Notice of Stock Option Grant (fifth anniversary for a more than
10% stockholder as provided under the Plan if this is an incentive stock
option). This Option may expire earlier if your Service terminates, as described
below. Regular Termination    If your Service terminates for any reason except
death or Total and Permanent Disability, then this Option will expire at the
close of business at Company headquarters on the date three (3) months after the
date your Service terminates (or, if earlier, the Expiration Date). The Company
determines when your Service terminates for this purpose and all purposes under
the Plan and its determinations are conclusive and binding on all persons.
Involuntary Termination    “Involuntary Termination” means (i) without your
express written consent, a material diminution of your authority, duties,
position or responsibilities relative to your authority, duties, position or
responsibilities in effect immediately prior to such reduction (provided that
for this purpose, your authority, duties, position and responsibilities will not
be deemed to be materially diminished if following a Change in Control you
retain the same authority, duties and responsibilities with respect to the
Company business or the business with which such business is operationally
merged or subsumed); (ii) without your express written consent, a material
reduction by the Company of your base salary or bonus opportunity as in effect
immediately prior to such reduction; (iii) without your express written consent,
the relocation of your principal place of employment to a facility or a location
more than fifty (50) miles from your then current location; (iv) without your
express written consent, any purported termination of your Service by the
Company which is not effected for Cause. A termination due to death or
disability shall not be considered an Involuntary Termination. A termination
shall not be considered an “Involuntary Termination” unless you provide written
notice to the Company of the condition described in subsections (i), (ii) or
(iii) above within ninety (90) days after the initial existence of such
condition, the Company fails to remedy the condition within thirty (30) days
following the receipt of such notice, and you terminate your employment within
twelve months following the Change in Control.

 

FINANCIAL ENGINES, INC.

2013 FORM OF STOCK OPTION AGREEMENT – VESTING DECEMBER 31, 2015

-2-



--------------------------------------------------------------------------------

Cause    “Cause” means (i) commission of a felony, an act involving moral
turpitude, or an act constituting common law fraud, and which has a material
adverse effect on the business or affairs of the Company or its affiliates or
stockholders; (ii) intentional or willful misconduct or refusal to follow the
lawful instructions of the Board of Directors; or (iii) intentional breach of
Company confidential information obligations which has an adverse effect on the
Company or its affiliates or stockholders. For these purposes, no act or failure
to act shall be considered “intentional or willful” unless it is done, or
omitted to be done, in bad faith without a reasonable belief that the action or
omission is in the best interests of the Company. Death    If your Service
terminates because of death, then this Option will expire at the close of
business at Company headquarters on the date eighteen (18) months after the date
your Service terminates (or, if earlier, the Expiration Date). During that
period of up to eighteen (18) months, your estate or heirs may exercise the
Option. Disability    If your Service terminates because of your Total and
Permanent Disability, then this Option will expire at the close of business at
Company headquarters on the date twelve (12) months after the date your Service
terminates (or, if earlier, the Expiration Date). Leaves of Absence    For
purposes of this Option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless you immediately return to active
work. Restrictions on Exercise    The Company will not permit you to exercise
this Option if the issuance of Shares at that time would violate any law or
regulation. The inability of the Company to obtain approval from any regulatory
body having authority deemed by the Company to be necessary to the lawful
issuance and sale of the Company stock pursuant to this Option shall relieve the
Company of any liability with respect to the non-issuance or sale of the Company
stock as to which such approval shall not have been obtained. Notice of Exercise
   When you wish to exercise this Option you must provide a notice of exercise
form in accordance with such procedures as are established by the Company and
communicated to you from time to time. Any notice of exercise must specify how
many Shares you wish to purchase and how your Shares should be registered. The
notice of exercise will be effective when it is received by the Company. If
someone else wants to exercise this Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so. Form of
Payment    When you submit your notice of exercise, you must include payment of
the Option exercise price for the Shares you are purchasing. Payment may be made
in the following form(s):   

•      Your personal check, a cashier’s check or a money order.

 

•      Certificates for Shares that you own, along with any forms needed to
effect a transfer of those Shares to the Company. The value of the Shares,
determined as of the effective date of the Option exercise, will be applied to
the Option exercise price. Instead of surrendering Shares, you may attest to the
ownership of those Shares on a form provided by the Company and have the same
number of Shares subtracted from the Shares issued to you upon exercise of the
Option. However, you may not surrender or attest to the ownership of Shares in
payment of the exercise price if your action would cause the Company to
recognize a compensation expense (or additional compensation expense) with
respect to this Option for financial reporting purposes.

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker approved by the Company to sell all or part of the Shares
that are issued to you when you exercise this Option and to deliver to the
Company from the sale proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The balance of the sale proceeds, if any, will
be delivered to you. The directions must be given by providing a notice of
exercise form approved by the Company.

 

FINANCIAL ENGINES, INC.

2013 FORM OF STOCK OPTION AGREEMENT – VESTING DECEMBER 31, 2015

-3-



--------------------------------------------------------------------------------

  

•      By delivery on a form approved by the Company of an irrevocable direction
to a securities broker or lender approved by the Company to pledge Shares that
are issued to you when you exercise this Option as security for a loan and to
deliver to the Company from the loan proceeds an amount sufficient to pay the
Option exercise price and any withholding taxes. The directions must be given by
providing a notice of exercise form approved by the Company.

  

•      Any other form permitted by the Committee in its sole discretion.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

Withholding Taxes

and Stock Withholding

   Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax or other tax-related withholding (the
“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including
the grant and vesting of the Award, the issuance of Shares upon exercise of the
Award, the subsequent sale of Shares acquired pursuant to the Award and the
receipt of any dividends or other distributions, if any; and (2) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items.    You will not be allowed to
exercise this Option unless you make arrangements acceptable to the Company to
pay any withholding taxes that may be due as a result of this Award or the
Option exercise. These arrangements, at the sole discretion of the Company, may
include (a) having the Company withhold taxes from the proceeds of the sale of
the Shares, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf pursuant to this authorization), (b) having the
Company withhold Shares that otherwise would be issued to you when you exercise
this Option having a Fair Market Value equal to the amount necessary to satisfy
the minimum statutory withholding amount, or (c) any other arrangement approved
by the Company. The Fair Market Value of any Shares withheld, determined as of
the effective date of the Option exercise, will be applied as a credit against
the withholding taxes. You also authorize the Company, or your actual employer,
to satisfy all withholding obligations of the Company or your actual employer
with respect to this Award from your wages or other cash compensation payable to
you by the Company or your actual employer. Restrictions on Resale    You agree
not to sell any Shares at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as your Service continues and for such period of
time after the termination of your Service as the Company may specify. Transfer
of Option    In general, only you can exercise this Option prior to your death.
You may not sell, transfer, assign, pledge or otherwise dispose of this Option,
other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not use this
Option as security for a loan. If you attempt to do any of these things, this
Option will immediately become invalid. You may in any event dispose of this
Option in your will. Regardless of any marital property settlement agreement,
the Company is not obligated to honor a notice of exercise from your former
spouse, nor is the Company obligated to recognize your former spouse’s interest
in your Option in any other way. Retention Rights    Neither your Option nor
this Agreement gives you the right to be employed or retained by the Company or
a subsidiary of the Company in any capacity. The Company and its subsidiaries
reserve the right to terminate your Service at any time, with or without cause.

 

FINANCIAL ENGINES, INC.

2013 FORM OF STOCK OPTION AGREEMENT – VESTING DECEMBER 31, 2015

-4-



--------------------------------------------------------------------------------

Stockholder Rights    Your Options carry neither voting rights nor rights to
dividends. You, or your estate or heirs, have no rights as a stockholder of the
Company unless and until you have exercised this Option by giving the required
notice to the Company and paying the exercise price. No adjustments will be made
for dividends or other rights if the applicable record date occurs before you
exercise this Option, except as described in the Plan. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Company Shares,
the number of Shares covered by this Option and the exercise price per Share
shall be adjusted pursuant to the Plan. Successors and Assigns    Except as
otherwise provided in the Plan or this Agreement, every term of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees and
assigns. Notice    Any notice required or permitted under this Agreement shall
be given in writing and shall be deemed effectively given upon the earliest of
personal delivery, receipt or the third full day following mailing with postage
and fees prepaid, addressed to the other party hereto at the address last known
in the Company’s records or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party hereto. Applicable Law
   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to their choice-of-law provisions). The Plan and
Other Agreements    The text of the Plan is incorporated in this Agreement by
reference. All capitalized terms in the Agreement shall have the meanings
assigned to them in the Plan. This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.
This Agreement may be amended by the Committee without your consent; however, if
any such amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

 

FINANCIAL ENGINES, INC.

2013 FORM OF STOCK OPTION AGREEMENT – VESTING DECEMBER 31, 2015

-5-